Citation Nr: 1303154	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  10-00 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a urinary disability to include urethral stricture disease and erectile dysfunction (ED). 


REPRESENTATION

Appellant represented by:	C. H. Thornton, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1972 to January 1974. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana, which denied service connection for urethral stricture disease. 
 
The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

In March 2011 a Board hearing was held at the RO before a Veterans Law Judge(VLJ).  The transcript is of record. 

In June 2011 the Board remanded the claim for further development. 

In October 2012 the Veteran was informed that the VLJ who conducted the March 2011 hearing is no longer employed by the Board, and he was offered a new hearing before another VLJ.  The Veteran responded that he did not want another hearing.  And his case will be decided on the evidence of record. 

In June 2011 the Board referred the Veteran's claim for service connection for erectile dysfunction, secondary to urethral stricture disease.  In February 2012 the RO issued a rating decision which denied the claim.  In March 2012 the Veteran filed a notice of disagreement.  In September 2012 a Statement of the Case (SOC) was issued.  In October 2012 a substantive appeal was received and the issue is on appeal.  

The issue has been recharacterized to comport with the evidence of record in light of the grant of service connection for urethral stricture disease herein. 



FINDINGS OF FACT

 1. The Veteran's urethral stricture disease is related to service. 

2. The Veteran's erectile dysfunction is secondary to the service connected urethral stricture disease.


CONCLUSION OF LAW

The criteria for service connection for a urinary disability, to include urethral stricture disease and erectile dysfunction, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends that he was struck in the groin with a pogo stick while in basic training.  He reported that he buckled over in pain at the time but he did not seek treatment for it.  The Veteran reported that he experienced a slowdown in his urinary stream after he was struck in the groin but did not seek treatment or report it until August 1973 when he was unable to urinate at all.  

Service treatment records show that the Veteran was treated for urinary difficulty in January 1973.  In a September 2008 lay statement, MB reported that he was on a car trip with the Veteran and he asked to stop many times so he could urinate, and eventually he had to drive the Veteran to the emergency room as he could not urinate at all and was in intense pain.  

The Veteran is competent to report events and symptomatology that he experiences, such as being struck in the groin with a stick, and the inability to urinate.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), and Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds the Veteran's report of difficulty urinating since service to be competent and credible.  Additionally MB's statement as to the Veteran's emergent urinary problem is competent and credible and supported by service treatment records. 

A May 2008 VA examiner reported the Veteran's history of being diagnosed with urethral stricture disease in 1973, and blowout of his scrotum in 1973 with hospitalization, noting that he might have had trauma to urethra at the same time.  The examiner diagnosed urethral stricture disease possibly from trauma vs. gonococcal urethritis.  

The examiner also diagnosed erectile dysfunction most likely secondary to urethral stricture disease.  

In a July 2008 addendum the examiner opined that the Veteran's urethral stricture was not caused by or a result of epididymitis, orchitis or pilonidal sinus, explaining that they are associated but not the cause or the result. 

In a November 2010 medical opinion, Dr. RG, the Veteran's treating physician, opined that it was as likely as not that the Veteran's urethral stricture disease was caused by or related to the trauma he experienced when he was struck in the groin with a pogo stick, noting that it was possible if the urethra was struck by a stick. 

In August 2011 a VA urology examiner noted the Veteran's trauma with stick to groin during basic training with no swelling or difficulty  urination immediately after but over next year and a half urine stream worsened until the Veteran was in urinary retention.  During this interval had sexual intercourse but never noted dysuria or urethral discharge.  The Veteran didn't feel the need to go to dispensary until urinary retention.  The examiner opined that it appears the initial trauma is at least as likely as not to have initiated his urethral stricture disease.  However it is unusual that he had no urinary symptoms immediately after the trauma.  

In a January 2012 addendum the examiner reported that he reviewed the claims file, the Veteran's testimony, and Dr. RG's opinion.  The examiner stated that it was unusual that the Veteran had no symptoms after being hit in the groin with a stick as his symptoms began a year and a half later, noting if he had a stricture that was caused by another disease rather than a traumatic episode, it could take time to develop symptoms. 

The Veteran was struck in the groin in service and began experiencing urinary problems.  The Board has found he is competent to report both the event and his symptomatology.  The competent medical evidence of record establishes that the Veteran's urethral stricture disease is at least as likely as not related to service, and that the Veteran's erectile dysfunction is due to his urethral stricture disease.  There is no competent evidence against a finding that the Veteran's urinary disability began in service.  As such, service connection for urinary disability, to include urethral stricture disease and erectile dysfunction, is warranted. 

ORDER

Service connection for a urinary disability to include urethral stricture disease and erectile dysfunction is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


